Exhibit 10.01

LOGO [g66681g61a03.jpg]

May 5, 2010

Emanuel P.N. Hilario

1495 Country Club Road

Lake Oswego, OR 97034

RE: Revised Employment Offer

Dear Manny:

I am pleased to confirm our offer extended to you to join Einstein Noah
Restaurant Group, Inc. (“ENRGI”) as Chief Financial Officer reporting directly
to myself as, President & CEO. We are proud of the outstanding team we are
building and look forward to the contributions and experience you will bring as
a full time member of the ENRGI Senior Leadership Team.

As discussed, your biweekly pay will be $10,961.54 (which is an annual salary of
$285,000) with an annual target bonus of 75% of your base compensation. Further
discussion of bonus is addressed later in this letter.

As Chief Financial Officer, you will be responsible for leading corporate
strategic and tactical financial initiatives. You will be responsible for
directing all aspects of the fiscal functions of the organization in accordance
to Generally Accepted Accounting Principles (GAAP), the Securities and Exchange
Commission (SEC) and in accordance to proactive and effective financial
management within the restaurant industry. As CFO, you will direct the
accounting, finance, and audit services department(s). You will also manage the
Company’s investor relations and represent the Company with the various investor
groups and making presentations as necessary. This position does require your
relocation to the Lakewood, Colorado area, immediately and the Company will
provide temporary housing for a period of up to twelve (12) months following
your date of hire for you and your family.

As part of your Personal Performance Objectives (PPO’s) you will play a key
Leadership role in developing our Financial Strategy, along with working
directly with the CEO in setting Corporate strategy, developing the Annual
Operating Plan and establishing departmental fiscal budgets.

LOGO [g66681g86q03.jpg]



--------------------------------------------------------------------------------

LOGO [g66681g61a03.jpg]

 

As a regular, full-time employee of ENRGI, you will be eligible to participate
in the employee benefit plans that are offered to similarly situated employees.
A description of those benefits plans will be provided to you under separate
cover. In particular, you will be eligible for Medical and Dental coverage on
the first of the month following your 31st day of employment. As an officer and
highly compensated employee, you are not able to participate in our 401(k), but
you will be eligible to participate in our Non-Qualified Deferred Compensation
Plan, subsequent to formal Board of Director approval. With reference to your
vacation benefits, your allowance will be based on the company’s Paid Time Off
policy and you will accrue 27 days per year based on your hire date. The
specifics of this policy will be explained under separate cover. You will be an
“at-will” employee, which means either you or ENRGI can terminate your
employment relationship at any time with or without notice.

In addition to the above mentioned benefits, ENRGI will also pay the premiums
for life insurance of $400,000 and Long Term Disability coverage for up to
$10,000 a month while disabled. You will also be eligible to participate in our
Flexible Health Spending Account, providing you wish to defer a portion of your
health and welfare out of pocket expenses in a pre-tax dollar account.

Bonus Potential

As a participant in the Support Center/Field Support Bonus Plan, you will be
eligible for a bonus based on 75% of your base salary. The bonus is based on
ENRGI EBITDA performance, as well as individual performance. The bonus plan year
is based on our fiscal year and the amount of any bonus is generally paid on or
before March 15 of the calendar year following the calendar year to which the
bonus relates. Your participation will be prorated based on your date of hire.

Miscellaneous

ENRGI will also provide the following in terms of our employment offer:

 

  •  

Subject to Board of Director approval, ENRGI grant you 60,000 stock options. The
strike price will be set based on the stock price at the close of the market on
the date of board approval. These options will vest equally over 3 years on the
first, second and third anniversaries of the date of grant, provided you are
then employed by ENRGI. These stock options have a term life of 10 years.

 

  •  

To facilitate your immediate relocation to the Lakewood area, the Company will
provide temporary housing for you until you are able to sell your house in
Oregon for a period not to exceed 12 months from your date of hire. The Company
will also pay directly for the shipment of your household goods from Oregon to
Colorado. This will be coordinated by and billed directly to ENRGI in addition
to the onetime payment mentioned below.

 

LOGO [g66681g86q03.jpg]



--------------------------------------------------------------------------------

LOGO [g66681g61a03.jpg]

 

  •  

In terms of your relocation, ENRGI will provide you with a onetime payment of
$50,000.00 (gross) for additional relocation expenses. This will be made payable
to you on your first paycheck. In the event you terminate your employment with
ENRGI voluntarily within 1 year from your date of hire, you will be responsible
for repayment of 50% of the relocation payment made to you.

 

  •  

Initially the Company will provide you with six (6) months of severance in the
event your employment shall terminate for any reason, other than Cause. Once you
and your family have relocated permanently to the Lakewood area, the Company
will provide you with twelve (12) months of severance in the event your
employment shall terminate for any reason, other than Cause. Cause is defined as
willful misconduct, a willful failure to perform your duties as CFO,
insubordination, theft, dishonesty, conviction of a felony or any other willful
conduct that is materially detrimental to the Company or such other cause as the
Board in good faith reasonably determines cause for discharge.

Such severance will be based on twelve months of your base salary, subject to
normal withholdings and paid in four (4) equal installments, at the end of each
calendar quarter. Participation in the health and dental plans will be continued
for the earlier of twelve months or until other employment has been accepted.
Payment of severance will also include a confidentiality provision, mutual
non-disparaging statement, a non-solicitation of employer’s customers and/or
employees for a period of one year and a non-competition with other fast casual
restaurants for a period of one (1) year from date of separation.

Manny, I am excited about the prospect of having you as a partner on the
business and a key member of the ENRGI Senior Leadership team and I look forward
to the personal contributions you will make to our future success. Please
acknowledge your acceptance of this offer of employment in the space provided
and return a copy to me. You may fax a copy back to Michael Serchia, Vice
President of Human Resources at 303-275-7253.

Again, I look forward to working directly with you and am confident that the
experience you bring will be a great complement to the current Leadership Team.

 

Sincerely,

/s/ JEFFERY O’NEILL

Jeffery O’Neill President/Chief Executive Officer

 

LOGO [g66681g86q03.jpg]



--------------------------------------------------------------------------------

LOGO [g66681g61a03.jpg]

 

I hereby accept the offer as stated above and also acknowledge that I do not
have any contractual obligations or non-compete agreements which would inhibit
me from performing my duties as Chief Financial Officer of Einstein Noah
Restaurant Group, Inc. This offer is contingent on successful background
verification. I understand that the employment relationship is “at-will” and
that either myself or the organization can terminate the relationship at any
time, with or without notice.

 

Signature:   

/s/ EMANUEL P.N. HILARIO

      Date:   5/5/2010    Emanuel P.N. Hilario         Witness Signature:   

/s/ SYLVIA F. HILARIO

      Date:   5/5/2010    Sylvia F. Hilario        

 

LOGO [g66681g86q03.jpg]